TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-13-00022-CV



                                    In re Charles Hamilton, Jr.


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator, Charles Hamilton, Jr., an inmate in the Texas Department of Criminal

Justice, filed a pro se petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann.

§ 22.221 (West 2004); see also Tex. R. App. P. 52.1. In his petition, Hamilton asks us to issue a writ

of mandamus directed to the Travis County District Clerk.

               This Court’s mandamus jurisdiction, governed by section 22.221 of the Texas

Government Code, is expressly limited to: (1) writs against a district court judge or county court

judge in this Court’s district, and (2) all writs necessary to enforce our jurisdiction. See Tex. Gov’t

Code Ann. § 22.221. Thus, we have no jurisdiction to issue a writ of mandamus against a district

clerk unless necessary to enforce our jurisdiction. See id.; In re Washington, 7 S.W.3d 181, 182

(Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). Hamilton has not demonstrated that the

exercise of our writ power is necessary to enforce our jurisdiction. We therefore have no jurisdiction

to grant Hamilton the relief he seeks.

               Accordingly, the petition is dismissed for want of jurisdiction.
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: January 23, 2013




                                              2